                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

DAVID BOETTCHER,

                     Plaintiff,                                   8:21CV31

       vs.
                                                                  ORDER
ANDREW M. SAUL, Commissioner of Social
Security;

                     Defendant.


       This matter is before the Court on the defendant’s unopposed motion for an

extension of time, Filing No. 6. Defendant Andrew M. Saul, Commissioner of Social

Security (“the Commissioner’) requests an extension of time to file its responsive pleading

and the administrative record due to changes to operations in response to the global

pandemic. The Court finds the motion should be granted. Accordingly,

       IT IS ORDERED:

       1.     The defendant’s unopposed motion for an extension of time (Filing No. 6) is

              granted.

       2.     The defendant shall file its responsive pleading and the administrative

              record on or before July 2, 2021.



       Dated this 19th day of May 2021.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
